Citation Nr: 0109729	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for cold 
residuals of the right ear.

2.  Entitlement to an increased (compensable) rating for cold 
residuals of the left ear.

3.  Entitlement to service connection for degenerative joint 
disease, both hands.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945, from May 1950 to October 1954, and from 
November 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ear disability is productive of cold 
sensitivity.

3.  The veteran's left ear disability is productive of cold 
sensitivity.

4.  The medical evidence of record indicates that the veteran 
has degenerative joint disease of the hands that was acquired 
recently, and is due to the aging process.
 

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for cold 
residuals of the right ear have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7122 (2000).

2.  The criteria for a 10 percent evaluation for cold 
residuals of the left ear have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7122 (2000). 

3.  Degenerative joint disease, both hands, was not incurred 
or aggravated during active military service.  38 U.S.CA. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he should 
be assigned higher (compensable) ratings for his service-
connected cold residuals of the right and left ear.  
Additionally, the veteran is claiming entitlement to service 
connection for degenerative joint disease of the hands.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports dated in January 1997 and March 1999, 
each of which the Board finds to be adequate for rating 
purposes, as well as numerous VA outpatient treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased (compensable) rating for cold 
residuals of the left ear and the right ear, as well as for 
entitlement to service connection for degenerative joint 
disease, both hands.  The Board concludes that the 
discussions in the rating decision, and statement of the 
case, and related letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

I.  Increased Ratings.

In a May 1997 rating decision, the RO granted service 
connection for residuals of cold injuries to both ears, with 
an evaluation of zero percent effective from January 1993, in 
view of service records showing that the veteran participated 
in the Chosin Reservoir campaign during the Korean conflict.  
In September 1998, the veteran submitted a claim for an 
increased rating for his cold residuals to the ears.  In an 
April 1999 rating decision, the RO assigned separate zero 
percent ratings for each ear, effective from January 1998, 
based on amendments to the regulations, which were made 
effective from that date.  These evaluations have since 
remained in effect and are at issue in this case.

A review of the more recent medical evidence of record 
reveals that in a January 1997 VA examination, the veteran 
complained that his ears were unable to tolerate cold since 
his release from active service.  He was diagnosed with a 
history of frost bite to his ears, related to his service in 
the Chosin Reservoir, Korean Conflict.  In August 1998, the 
veteran was treated at a VA facility for ear symptoms 
including breaking down of the skin, bleeding, and mild 
serous exudate.  An assessment of otitis externa with cerumen 
of both ears was rendered.  

During a March 1999 VA cold injury protocol examination, the 
veteran complained that since the 1950's, his ears were dry 
and cracked, and had intermittent hurting.  He reported a lot 
of itching, especially the right ear, which was worse during 
the winter.  He also reported a cold sensitivity, a "cold 
feeling without sweating," and "on and off" paresthesia.  
The intensity of the symptoms was described as moderate, and 
would increase with the cold with burning sensation and white 
discoloration of the ears.  The veteran denied amputation or 
tissue loss of the ears, Regaud's phenomenon, hyperhidrosis, 
fungal infection, breakdown, skin cancer, swelling, or skin 
thickening or thinning.  The examination revealed both pinna 
to be warm and pink.  The skin was dry, but not atrophic.  
There was extreme dryness at the junction of the posterior 
ear connected with the head, with some fissures and whitish 
scaling in the inferior part of the junction.  There was no 
evidence of blisters, bleeding, scars, deformity, swelling, 
ulceration, or abnormal hair growth.  The sensation of the 
ears was normal, without paresthesia, although there was 
swelling in the ear canals and tenderness in the right ear 
canal upon pulling the ear lobe.  The pertinent diagnoses 
were residuals of frostbite of both ears, with xerosis at the 
pinna bilaterally; and otitis externa, more on the right ear 
due to diabetes mellitus and unrelated to frostbite.

In March 1999, the veteran was seen at a VA facility with 
complaints of cold symptoms.  An examination revealed 
multiple erosive and scaly lesions on the ear pinnae and 
surrounding areas, and the assessments included cold 
sensitivity and a history of frostbite.  These findings and 
assessments, along with otitis externa, were again noted in 
VA treatment records from June and September of 1999.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

In this case, the RO has evaluated the veteran's cold injury 
residuals of the right and left ears at the zero percent rate 
under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  Under 
this code section, a minimum evaluation of 10 percent is 
warranted for an arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent evaluation is in order for an 
arthralgia or other pain, numbness, or cold sensitivity, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched-out lesions, or 
osteoarthritis).  

While the evidence of record does not clearly demonstrate an 
arthralgia or numbness of the veteran's ears, multiple 
medical records from 1999 confirm the veteran's complaints of 
cold sensitivity of the ears.  As cold sensitivity is among 
the criteria for a 10 percent evaluation under Diagnostic 
Code 7122, the Board finds that separate 10 percent 
evaluations are in order for the veteran's right and left ear 
disabilities.  The Board would point out, however, that the 
evidence of record does not suggest tissue loss, locally 
impaired sensation, or hyperhidrosis.  While there is 
evidence of multiple lesions of the ears, these have not been 
shown to be subarticular punched-out lesions.  As such, there 
is no basis for higher evaluations of 20 percent under 
Diagnostic Code 7122.

The Board also observes that the veteran has been treated for 
otitis externa, but the examiner who saw him in March 1999 
indicated that this was due to diabetes mellitus rather than 
frostbite.  In any case, this disability would not present a 
basis for higher evaluations, as only a maximum evaluation of 
10 percent is allowed for otitis externa under 38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (2000) and 38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1998).  See Karnas v. Derwinski, 1 Vet. 
App. at 312-13.

Overall, the evidence of record supports separate 10 percent 
evaluations, and not more, for the veteran's cold injury 
residuals of the right and left ears.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service connected ear disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection.

The veteran is claiming service connection for degenerative 
joint disease, both hands.  According to the law, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed the veteran's service medical records 
and finds that they are negative for treatment for joint 
abnormalities of the hands.  The veteran was first treated 
for joint pain of the hands and assessed with osteoarthritis 
at a VA facility in January 1998.  In March 1999, the veteran 
underwent a VA cold injury protocol examination with an 
examiner who had access to his medical records.  
X-rays revealed bilateral degenerative changes of the hands, 
and a physical examination revealed full range of motion of 
all fingers and minor tenderness of the thumb joints.  The 
assessment was "[d]egenerative joint disease of both hands, 
acquired recently, due to aging plus process of wearing and 
tearing."   

The Board has reviewed the entire record, but finds that 
there is no medical evidence suggest a causal relationship 
between the veteran's current degenerative changes of the 
hands and his military service or a service-connected 
disability.  Indeed, the VA examiner who examined the veteran 
in March 1999 attributed this disorder to aging and the 
process of wearing and tearing of the hands.  That examiner 
also noted that he had reviewed the veteran's prior medical 
records.  The only evidence of record supporting the 
veteran's claim is his own lay opinion, but the Board would 
point out that he has not been shown to possess the requisite 
level of medical expertise needed to render a competent 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, as 
noted earlier in this decision, there is no indication that 
there are other relevant records that have not yet been 
associated with the claims file.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
degenerative joint disease, both hands, to include as 
secondary to service-connected cold residuals of the hands, 
and this claim must be denied.  In reaching this conclusion, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 



ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 10 percent rating for cold residuals of 
the right ear is granted.

Subject to the rules and regulations governing awards of 
monetary benefits, a 10 percent rating for cold residuals of 
the left ear is granted.

The claim of entitlement to service connection for 
degenerative joint disease, both hands, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

